FILED
                                                                           IN THE OFFICE OF THE
                                                                        CLERK OF SUPREME COURT
                                                                             FEBRUARY 3, 2021
                                                                         STATE OF NORTH DAKOTA




                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                               2021 ND 13

In the Matter of Lawrence Didier


Frederick Fremgen, Stutsman County
State’s Attorney,                                   Petitioner and Appellee
      v.
Lawrence Didier,                                 Respondent and Appellant

                              No. 20200217

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Cherie L. Clark, Judge.

AFFIRMED.

Per Curiam.

Joseph K. Nwoga, Assistant State’s Attorney, Jamestown, ND, for petitioner
and appellee.

Tyler J. Morrow, Grand Forks, ND, for respondent and appellant.
                               Matter of Didier
                                No. 20200217

Per Curiam.

[¶1] Lawrence Didier appeals from a district court order denying his petition for
discharge from civil commitment. Didier argues the order denying his discharge
from civil commitment was not supported by clear and convincing evidence he
remains a sexually dangerous individual. Under our modified clearly erroneous
standard of review, we conclude the district court’s findings of fact and order are
supported by clear and convincing evidence. We summarily affirm under
N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1